DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular regards, for independent claims 1 and 7, the step of “receiving, by an access network device, indication information” has no connection to the other additional limitations of the claims and any of the child claims.
Claims 4 and 10 recites the limitation “the determining, by the access network device, a terminal as a terminal in high-speed movement based on the indication information” in lines 3-4.  There is insufficient antecedent basis for this limitation in the parent independent claims 1 and 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yu et al. (US Publication 2013/0295931 A1).
In regards to claims 1 and 7, Yu et al. (US Publication 2013/0295931 A1) An access control method, comprising: receiving, by an access network device, indication information (see figure 4 and paragraph 67; The UE in a moving train initiates a service connection, such as a call connection in a normal cell); performing, by the access network device, a timing operation (see paragraph 133; UE moving is speeding up while the train speed is accelerated. The call lasts for a long time during which the train stops at Train Station B for 10 min) when a time of the timing operation exceeds a preset time threshold (see paragraph 133; The call lasts for a long time during which the train stops at Train Station B for 10 min), calculating, by the access network device, a moving speed of the terminal (see paragraph 142; NodeB at a source cell B sends a Measurement Report from the source cell to RNC periodically as required; when RNC finds that the Moving speed of UE exceeds the threshold (defined by the Operator), RNC orders the UE to handover from source cell B into a target cell (the defined neighbor Cell_Fast C) with a radio link set up therein ); and when the moving speed of the terminal is less than a preset speed threshold, forbidding, by the access network device, the terminal to access a cell of the access network device, wherein the cell of the access network device is a dedicated cell of a terminal located in a high-speed moving vehicle (see figure 4, step 44 and paragraph 72; when UE speed slows down, the UE handovers to the adjacent normal cell from the Cell_Fast at BS2;  here, if the high speed moving UE is not moving at high speed any longer, then it will be handed over to the normal cell and thus the UE will be forbidden to be in the Cell_fast unless the speed is exceeding the High speed threshold).  
In regards to claims 2 and 8, Yu teaches, wherein the forbidding, by the access network device, the terminal to access a cell of the access network device comprises: forbidding, by the access network device, the terminal to be handed over to the cell of the access network device; or disconnecting, by the access network device, the terminal from the cell of the access network device (see figure 4, step 44 and paragraph 72; when UE speed slows down, the UE handovers to the adjacent normal cell from the Cell_Fast at BS2;  here, if the high speed moving UE is not moving at high speed any longer, then it will be handed over to the normal cell and thus the UE will be disconnected from the Cell_fast).  
In regards to claims 3 and 9, Yu teaches, wherein after the calculating, by the access network device, a moving speed of the terminal, the method further comprises: when the moving speed of the terminal is greater than or equal to the preset speed threshold, allowing, by the access network device, the terminal to access the cell of the access network device (see paragraph 142; NodeB at a source cell B sends a Measurement Report from the source cell to RNC periodically as required; when RNC finds that the Moving speed of UE exceeds the threshold (defined by the Operator), RNC orders the UE to handover from source cell B into a target cell (the defined neighbor Cell_Fast C) with a radio link set up therein ); or when the moving speed of the terminal is greater than or equal to the preset speed threshold, maintaining, by the access network device, a connection between the terminal and the cell of the access network device.  
In regards to claim 4 and 10, Yu teaches, wherein the indication information comprises an identifier indicating that the terminal is a terminal in high-speed movement (see figure 4 and paragraph 67; The UE in a moving train initiates a service connection, such as a call connection in a normal cell); and the determining, by the access network device, a terminal as a terminal in high-speed movement based on the indication information comprises: obtaining, by the access network device, the identifier in the indication information to determine the terminal as a terminal in high-speed movement (see step 41 in figure 4 and paragraph 68; when network side detects UE is moving very fast (in a relative high speed), the network side sets up a first cell (named first Cell_Fast) at BS1 and a radio link therein, and instructs the UE handover to the first Cell_Fast at BS1 from the normal cell; since the specific UE is instructed, the UE’s identifier is implied).  
Response to Arguments
Applicant’s arguments filed on 3/25/2021 with respect to the Huang reference have been considered but are moot because the new ground of rejection does not rely 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466